Title: Notes on Resolutions of Congress, [after 4 November 1783]
From: Jefferson, Thomas
To: 



[after 4 Nov. 1783]


17[83 Jan].
29.
Chairman of Com. of whole by balot
[Feb].
 5.
Com. of whole to vote by states.

10.
Comr. for Virga. to receive proofs instead of vouchers lost

14.
Motion to postpone a proposition to take up another cannot be divided
Mar.
 7.
Min. 4/6 sterl. = doll. doll. = £5–5s without regard to variation of exchange
Apr.
15.
Commandr. in chief to make arrangements with Brit. Commr. for receiving posts.
May.
12.
Commr. in chief occupy posts when delivered, to exchange cannon and stores or transport

15.
tickets for Committees prepared at seat and carried to balot box by one delegate

16.
For. min. to charge for couriers and postage of letters.

26.
Commr. in chief to continue remonstr. with Carleton respecting negroes

